PER CURIAM:
On December 26, 1984, the claimant was driving his 1985 Dodge Ram pickup truck on Route 85 on Bull Creek Mountain, Boone County, when the truck hit a pothole. The truck sustained damages to the tires and tire rims in the amount of $216.55. The claimant testified that he estimated the pothole to be 10 to 12 inches deep, 10 to 14 inches wide, and two feet long. He had travelled the same route a week prior to the accident, but had not observed the pothole at that time.
While the respondent is not an insurer of the safety of motorists using the highways of the State, it does have the affirmative duty of using reasonable care for their safety. Although there was no direct evidence that the respondent had actual knowledge of the existence of this defect, the Court is of the opinion that it did have constructive notice. The size of the pothole is indicative of its presence for a substantial period of time prior to the date of this incident. See Stone v. Dept. of Highways, 12 Ct.Cl. 259 (1979). The Court hereby makes an award to the claimants in the amount of $216.55.
Award of $216.55.